Citation Nr: 1706431	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  06-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1998 to June 2001.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted an increased 30 percent rating for service-connected posttraumatic stress disorder (PTSD) and an increased 20 percent rating for service-connected sciatica from August 19, 2004, the date of receipt of the Veteran's claim for increase.  The Veteran appealed the ratings assigned and, during the course of this appeal, a claim for TDIU was raised in the context of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A January 2013 Board decision granted an increased 50 percent rating from August 19, 2004 and an increased 70 percent rating from February 7, 2005 to November 4, 2009 (an interim November 2012 rating decision assigned an increased 100 percent rating from November 4, 2009) for PTSD and denied a rating in excess of 20 percent for sciatica; thereby, resolving the matter of the ratings for such disabilities.  The matter of a TDIU rating prior to November 4, 2009 was remanded for further development. 

As noted in the January 2013 Board remand, because the Veteran has been awarded a 100 percent rating for her service-connected PTSD from November 4, 2009, her TDIU claim was characterized as a claim for a TDIU rating prior to that date.  However, the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the record reflects assertions by the Veteran that service-connected disabilities other than PTSD result in occupational impairment.  Accordingly, her claim for a TDIU rating has been recharacterized to reflect consideration for the entire period on appeal, and is not limited to the period prior to November 4, 2009.

The Veteran's claim was last before the Board in February 2016 and was remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the course of the appeal, the Veteran moved and jurisdiction now resides with the RO in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's TDIU claim.  

Specifically, in its February 2016 remand, the Board instructed the RO to adjudicate the referred claims of entitlement to service connection for back and hip disorders, as the determinations on these issues could have a significant impact on the issue of entitlement to a TDIU.  However, a review of the record again shows that the requested action has not been completed.  As such, the service connection claims should be adjudicated on remand.

The February 2016 remand also included the instruction to forward the Veteran's claims folder to an appropriate examiner to obtain an opinion detailing the functional impairment caused solely by the Veteran's service-connected disabilities.  A review of the claims folder also shows that this action was never completed.  As such, a remand is again needed to complete the requested action.

As the Veteran's claim is being remanded, she should again be afforded the opportunity to provide her employment information during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask her to report her employment status since August 2004.

2.  Then adjudicate the referred claims of service connection for back and hip disorders, including as secondary to service-connected sciatica.  Only if the Veteran perfects an appeal of this decision, after appropriate development has been completed, the matters of service connection for back and hip disorders should be certified to the Board.

3.  After completing the requested development, forward the claims folder to an appropriate examiner to obtain an opinion as to functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, sciatica, tinnitus as well as back and hip disorders if service connection is granted pursuant to 2, above) prior to November 4, 2009, and by her service-connected disabilities other than PTSD after this date. 

The examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to her service-connected disabilities.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard her age or any impairment caused by nonservice-connected disabilities. 

The examiner should provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would permit such an opinion to be made.

4.  After the above development is completed, and after conducting any other development deemed necessary, readjudicate the Veteran's TDIU claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

